EXHIBIT 99.1 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In re Washington Mutual, Inc., et al. Case No. 08-12229 (MFW) Reporting Period: 07-01-11 to 07-31-11 MONTHLY OPERATING REPORT REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Schedule of Cash Receipts and Disbursements MOR-1 Yes Bank Reconciliation (or copies of Debtors’ bank reconciliations) MOR-1a Refer to attached stmt Schedule of Professional Fees Paid MOR-1b Yes Copies of bank statements MOR-1c Refer to attached stmt Cash disbursements journals n/a Refer to MOR 1 for summary of all disbursements. Statement of Operations MOR-2 Yes See attached notes Balance Sheet MOR-3 Yes See attached notes Status of Post petition Taxes MOR-4 Yes Copies of IRS Form 6123 or payment receipt n/a Payroll services outsourced including remission of taxes Copies of tax returns filed during reporting period n/a See listing of filings Summary of Unpaid Post petition Debts MOR-4 n/a Detail on face of balance sheet. Listing of aged accounts payable MOR-4 Yes Accounts Receivable Reconciliation and Aging MOR-5 n/a No trade receivables Debtor Questionnaire MOR-5 Yes I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached are true and correct to the best of my knowledge and belief. /s/ John Maciel August 30, 2011 Signature of Authorized Individual* Date John Maciel Chief Financial Officer Printed Name of Authorized Individual Title of Authorized Individual *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. In re Washington Mutual, Inc., et al Case No. 08-12229 (MFW) DISCLAIMER Washington Mutual, Inc. (“WMI”) and WMI Investment Corp. (together, the “Debtors”) caution investors and potential investors in WMI not to place undue reliance upon the information contained in this Monthly Operating Report, which was not prepared for the purpose of providing the basis for an investment decision relating to any of the securities of WMI.The Monthly Operating Report is limited in scope, covers a limited time period, and has been prepared solely for the purpose of complying with the monthly operating guidelines as described in the Chapter 11 Trustee Handbook, United States Department of Justice, May 2004 in accordance with 28 U.S.C §586(a)(3).The Monthly Operating Report was not audited or reviewed by independent accountants; does not purport to present the financial statements of WMI in accordance with generally accepted accounting principles; does not purport to present the market value of WMI’s assets and liabilities or the recoverability of WMI’s assets; is in a format prescribed by applicable bankruptcy laws; and is subject to future adjustment and reconciliation.There can be no assurance that, from the perspective of an investor or potential investor in WMI’s securities, the Monthly Operating Report is complete.Results set forth in the Monthly Operating Report should not be viewed as indicative of future results.This disclaimer applies to all information contained herein. On September 26, 2008 (the “Petition Date”), the Debtors each commenced voluntary cases under chapter 11 of title 11 of the United States Code with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).Prior to the Petition Date, on September 25, 2008, the Director of the Office of Thrift Supervision appointed the Federal Deposit Insurance Corporation (the “FDIC”) as receiver for Washington Mutual Bank (“WMB”) and advised that the receiver was immediately taking possession of WMB’s assets.Immediately after its appointment as receiver, the FDIC sold substantially all the assets of WMB, including the stock of Washington Mutual Bank fsb, to JPMorgan Chase Bank, National Association (“JPMorgan”) pursuant to that certain Purchase and Assumption Agreement, Whole Bank, dated as of September 25, 2008 (the “Sale”). Prior to the Petition Date, WMI and WMB jointly maintained their respective financial records.As a result of the Sale, many of the Debtors’ books and records were seized by the FDIC and transferred to the custody of JPMorgan.Accordingly, the Debtors are not in control of certain information relating to their operations and financial affairs, including, but not limited to, certain accounting information.In addition, as of the date of the Sale, substantially all of WMB’s employees became employees of JPMorgan.Accordingly, this Monthly Operating Report was prepared, in part, based upon the information and work product and/or representations made available to the Debtors and their professionals by representatives of WMB and JPMorgan. Results represented in this Monthly Operating Report are consistent with WMI’s accounting practices as of the Petition Date.However, records of prepetition assets and liabilities, including, among other things, liabilities owed by WMI to WMB and its affiliates are likely to be adjusted.Further, claims have been filed against the Debtors in their chapter 11 cases that are not currently recorded on WMI’s books that, if allowed, would change the reported balances for pre-petition liabilities.The Debtors reserve all rights to amend the results represented in this Monthly Operating Report. Washington Mutual, Inc., et al. Case No.08-12229 (MFW) July2011 Monthly Operating Report UNAUDITED MOR 1 Schedule of Cash Receipts and Disbursements Washington Mutual, Inc. WMI Investment Corp. Account Deposit Deposit Deposit Deposit Money Market General Deposit General Bank WMB/JPM WMB/JPM WMB/JPM WMB/JPM Bank of America Bank of America WMB/JPM Bank of America Bank Account xxx0667 xxx4234 xxx9626 xxx9663 xxx0658 xxx4228 WMI xxx4704 xxx4231 WMI Inv Corp Combined GL Account 70 /10450 70 / 10441 70 / 10451 70 / 10452 70 / 12510 70 /10305 Total 467 / 10450 467 / 10305 Total Total Opening Balance - 06/30/2011 Receipts Interest & investment returns 1 - Reimbursements/distributions from subs - Other miscellaneous receipts - Total Receipts 1 Transfers Sweep to/(from) Money Market account - - Transfer (to)/from Wells Managed Account - - - Total Transfers - Disbursements Salaries and benefits - - Travel and other expenses - - Occupancy and supplies - - Professional fees - - Other outside services - - Bank fees 67 67 US Trustee quarterly Fees Directors fees - - Taxes paid - Total Disbursements - Net Cash Flow 1 Cash - End of Month GL Balance Net value - short-term securities Total Cash & Cash Equivalents July 2011 Monthly Operating Report UNAUDITED MOR 1a and MOR 1c Cash Bank Reconciliations The above-captioned debtors (the "Debtors") hereby submit this attestation regarding bank account reconciliations in lieu of providing copies of bank statements and copies of all account reconciliations. I attest that each of the Debtors’ bank accounts is reconciled to monthly bank statements except those certain accounts ending in 0667, 4234, 9626, 9663 and 4704 (the “Excluded Accounts”). The Debtors’ standard practice is to ensure that each bank account is reconciled to monthly bank statements for each calendar month 30 days after month end. In May 2009, JPMorgan started transitioning bank accounts from the WMB deposit platform to the JPMorgan deposit platform.Since the transition, JPMorgan has only provided the Debtors with bank account statements for certain months.The Debtors have not received bank statements for the period covered by this MOR for the Excluded Accounts.Therefore, the Debtors are unable to reconcile information related to the Excluded Accounts against a related bank statement.The Debtors have continued to record interest income on the accounts consistent with prior practice and based on an existing agreement with JPMorgan. /s/ John Maciel John Maciel Chief Financial Officer Washington Mutual, Inc. Case No. 08-12229 (MFW) Washington Mutual, Inc., et al MOR-1B: Schedule of Professional Fees Paid Month Ended July 31, 2011 Check Amount Paid - Jul'11 Amount Paid CTD Payee Period Covered Number Date Fees Expense Fees Expense Akin, Gump, Strauss, Hauer & Feld LLP 05/01/11 - 05/31/11 Wire 07/28/11 $ Alvarez & Marsal 06/01/11 - 06/30/11 Wire 07/28/11 Ashby & Geddes, P.A. 05/01/11 - 05/31/11 Wire 07/28/11 Benesch, Friedlander, Coplan & Aronoff Blackstone Advisory Partners LLP Cole, Schotz, Meisel, Forman & Leonard, PA CONSOR Intellectual Asset Management CP Energy Group, LLC Davis Wright Tremaine LLP 02/01/11 - 04/30/11 07/21/11 Elliott Greenleaf 03/01/11 - 04/30/11 07/21/11 FTI Consulting, Inc. 04/01/11 - 04/30/11 Wire 07/14/11 Gibson, Dunn & Crutcher LLP 02/01/11 - 05/31/11 07/21/11 Grant Thornton Joele Frank, Wilkinson Brimmer Katcher John W. Wolfe, P.S. Kurtzman Carson Consultants LLC Wire 07/28/11 McKee Nelson LLP / Bingham McCutchen LLP McKenna Long & Aldridge Miller & Chevalier Chartered 04/01/11 - 04/30/11 07/07/11 Milliman - Pepper Hamilton LLP Perkins Coie LLP Peter J. Solomon Company 04/01/11 - 05/31/11 Wire 07/8/2011 & 07/28/11 PricewaterhouseCoopers LLP Quinn Emanuel Urquhart Oliver & Hedges 03/01/11 - 04/30/11 Wire 07/8/2011 & 07/21/11 Richards, Layton & Finger P.A. 05/01/11 - 05/31/11 Wire 07/21/11 Shearman & Sterling LLP 05/01/11 - 05/31/11 Wire 07/21/11 Silverstein & Pomerantz, LLP Simpson Thacher & Bartlett LLP Susman Godfrey LLP 05/01/11 - 05/31/11 Wire 07/21/11 Towers Watson Pennsylvania Inc. - Venable LLP Weil, Gotshal & Manges LLP Total $ Washington Mutual, Inc., et al. Case No.08-12229 (MFW) July 2011 Monthly Operating Report UNAUDITED MOR 2 Statement of Operations for the period 07/1/11 to 07/31/11 Washington Mutual, Inc. WMI Investment Corp. July 2011 Cumulative to Date July 2011 Cumulative to Date Revenues: Interest income: Cash equivalents Securities - Notes receivable - intercompany - - 1 Other - - - Total interest income Earnings (losses) from subsidiaries and other equity investments ) Gains (losses) from securities / investments ) ) - ) Other income - (0 ) Total revenues ) Operating expenses: Compensation and benefits - - Occupancy and equipment - - Professional fees - Loss / (Income) from BOLI/COLI policies ) ) - - Management fees / Transition services - - Insurance - - Other Total operating expenses Net profit (loss) before other income and expenses ) Other income and expenses: Interest expense: Notes payable - intercompany - Borrowings - Total interest expense - Other expense / (income) - ) - - Net profit (loss) before reorganization items ) Reorganization items: Professional fees - Claims Adjustments - - US Trustee quarterly fees Gains (losses) from sale of assets - Other reorganization expenses - - Total reorganization items Net profit (loss) before income taxes ) Income taxes - - - Net profit (loss) Income tax rate % Washington Mutual, Inc., et al. Case No.08-12229 (MFW) July 2011 Monthly Operating Report UNAUDITED MOR 3 Balance Sheet as of 07/31/2011 and 9/26/2008 Washington Mutual, Inc. WMI Investment Corp. 7/31/2011 9/26/08 7/31/2011 9/26/08 Assets: Unrestricted cash and cash equivalents Restricted cash and cash equivalents - - Investment securities - Accrued interest receivable Income tax receivable Prepaid expenses - - Cash surrender value of BOLI/COLI - - Funded Pension - - Other investments - Investment in subsidiaries - - Notes receivable - intercompany - Fixed Assets - - - Other assets - - Total assets Liabilities not subject to compromise (Postpetition): Accounts payable - - - Accrued wages and benefits - - - Other accrued liabilities - - Minority interest - - Total post-petition liabilities - Liabilities subject to compromise (Pre-petition): Senior debt - - Subordinated debt - - Junior subordinated debt - - CCB Trust Preferred - - - Intercompany payables - - Accounts payable - - Taxes payable - - Payroll and benefit accruals - - Other accrued liabilities - - Other pre-petition liabilities - - Total pre-petition liabilities - - Total liabilities - Shareholders' equity: Preferred stock - - Common stock Other comprehensive income ) ) ) Retained earnings - pre-petition ) ) Retained earnings - post-petition ) - ) - Total shareholders' equity ) ) Total liabilities and shareholder's equity In re Washington Mutual, Inc., et al Case No. 08-12229 (MFW) NOTES TO MOR-2 and MOR-3 Note 1:Plan of Reorganization and Settlement Agreement On March 26, 2010, the Debtors filed a proposed plan of reorganization pursuant to chapter 11 of the Bankruptcy Code and related disclosure statement, which were subsequently amended. On October 6, 2010, the Debtors filed their Sixth Amended Joint Plan of Affiliated Debtors Pursuant to Chapter 11 of the Bankruptcy Code [D.I. 5548] (as amended, the “Sixth Amended Plan”) and related Disclosure Statement [D.I. 5549] (the “Prior Disclosure Statement”) with the Bankruptcy Court.The Sixth Amended Plan was premised upon implementation of an Amended and Restated Settlement Agreement (as amended on December 7, 2010, the “Settlement Agreement”), which represents a compromise of certain disputes among the Debtors, JPMorgan, the FDIC (as receiver for WMB and in its corporate capacity), the Creditors’ Committee and certain other parties-in-interest.After hearing testimony and argument regarding confirmation of the Sixth Amended Plan, on January 7, 2011, the Bankruptcy Court issued an opinion, pursuant to which, among other things, the Bankruptcy Court found the settlement and compromise represented by the Settlement Agreement to be fair and reasonable; however, the Bankruptcy Court nonetheless denied confirmation of the Sixth Amended Plan unless certain modifications were made thereto. Accordingly, on February 8, 2011, the Debtors filed with the Bankruptcy Court their Modified Sixth Amended Joint Plan of Affiliated Debtors Pursuant to Chapter 11 of the United States Bankruptcy Code (as amended, the “Modified Plan”) and a related Supplemental Disclosure Statement (as amended, the “Supplemental Disclosure Statement”).The Settlement Agreement also has been amended and restated by the SecondAmendment to the Second Amended and Restated Settlement Agreement, dated May 31, 2011, to conform to certain revisions reflected in the Modified Plan, or otherwise required by the Opinion, and has been extended through August 31, 2011(as it has and may be further amended, modified or supplemented, the “Amended Settlement Agreement”).In addition, the Amended Settlement Agreement excludes certain creditors who were previously parties to the Settlement Agreement.Otherwise, the Amended Settlement Agreement’s material financial terms remain unchanged as in the Settlement Agreement.The Amended Settlement Agreement is annexed to the Modified Plan and its terms are reflected in the Modified Plan and described in the Prior Disclosure Statement and the Supplemental Disclosure Statement. By order, dated March 30, 2011 [D.I. 7081], the Bankruptcy Court approved the adequacy of the information contained in the Supplemental Disclosure Statement and authorized the commencement of the solicitation of acceptances and rejections of the Modified Plan.May 13, 2011 was the deadline for parties to submit votes on and elections with respect to the Modified Plan.The confirmation hearing to consider to the Modified Plan commenced on July 13, 2011 and the evidentiary portion concluded on July 20, 2011.The Bankruptcy Court accepted post-hearing written submissions on August 10, 2011, and the Bankruptcy Court heard oral closing arguments on August 24, 2011.The Bankruptcy Court’s decision on confirmation of the Modified Plan is pending.The Modified Plan will become effective upon confirmation by the Bankruptcy Court. The Amended Settlement Agreement is an integral part of the Modified Plan and is subject to confirmation of the Modified Plan.On the basis of the foregoing, the balance sheet and operating statement in this monthly operating report do not reflect any of the financial arrangements or settlements set forth in the Amended Settlement Agreement. The foregoing notwithstanding, aspects of the Modified Plan and Amended Settlement Agreement are referred to in the Notes to MOR 2 and MOR 3 herein; however, users of this monthly operating report should refer to the Modified Plan and related documents directly for complete information. Note 2:Washington Mutual Preferred Funding On September 25, 2008, the Office of Thrift Supervision concluded that an “Exchange Event” had occurred with respect to the following securities (the “Securities”): ● Washington Mutual Preferred Funding Trust I Fixed-to-Floating Rate Perpetual Non-cumulative Trust Securities (to be exchanged into depositary shares representing Series I Perpetual Non-Cumulative Fixed-to-Floating Rate Preferred Stock of WMI); ● Washington Mutual Preferred (Cayman) I Ltd. 7.25% Perpetual Non-cumulative Preferred Securities, Series A-1 (to be exchanged into depositary shares representing Series J Perpetual Non-Cumulative Fixed Rate Preferred Stock of Washington Mutual, Inc. (“WMI”)); ● Washington Mutual Preferred (Cayman) I Ltd. 7.25% Perpetual Non-cumulative Preferred Securities, Series A-2 (to be exchanged into depositary shares representing Series J Perpetual Non-Cumulative Fixed Rate Preferred Stock of WMI); ● Washington Mutual Preferred Funding Trust II Fixed-to-Floating Rate Perpetual Non-cumulative Trust Securities (to be exchanged into depositary shares representing Series L Perpetual Non-Cumulative Fixed-to-Floating Rate Preferred Stock of WMI); ● Washington Mutual Preferred Funding Trust III Fixed-to-Floating Rate Perpetual Non-cumulative Trust Securities (to be exchanged into depositary shares representing Series M Perpetual Non-Cumulative Fixed-to-Floating Rate Preferred Stock of WMI); and ● Washington Mutual Preferred Funding Trust IV Fixed-to-Floating Rate Perpetual Non-cumulative Trust Securities (to be exchanged into depositary shares representing Series N Perpetual Non-Cumulative Fixed-to-Floating Rate Preferred Stock of WMI). In accordance with the terms of the documents governing the Securities, the Conditional Exchange (as defined in the disclosure materials related to the Securities) of the Securities occurred on Friday, September 26, 2008 at 8:00 A.M. (New York time).The documentation governing the Securities contemplates that at the time of the Conditional Exchange, each outstanding Security was intended to be exchanged automatically for a like amount of newly issued Fixed Rate Depositary Shares or newly issued Fixed-to-Floating Rate Depositary Shares, as applicable, each representing a 1/1000th interest in one share of the applicable series of preferred stock of WMI.If and until such depositary receipts are delivered or in the event such depositary receipts are not delivered, any certificates previously representing Securities are deemed for all purposes, effective as of 8:00 AM (New York time) on September 26, 2008, to represent Fixed Rate Depositary Shares or Fixed-to-Floating Rate Depositary Shares, as applicable. On July 6, 2010, certain institutional investors filed an adversary proceeding captioned Black Horse Capital LP et al. v. JPMorgan Chase Bank, N.A. et al., Adv. No. 10-51387 (MFW) (the "Black Horse Litigation") against WMI and JPMorgan asserting that the Conditional Exchange did not occur due to the failure of certain alleged conditions precedent. On January 7, 2011, the Court entered an opinion and order granting summary judgment in favor of WMI and JPMC in the Black Horse Litigation, holding, among other things, that the Conditional Exchange occurred automatically on September 26, 2008, and as a result the plaintiffs in the Black Horse Litigation (and other similarly situated investors) are now deemed to be holding Fixed Rate or Fixed-to-Floating Rate Depositary Shares, as applicable, tied to the applicable series of preferred stock of WMI. On January 13, 2011, certain plaintiffs appealed the judgment to the United States District Court for the District of Delaware. Because the appeals process and confirmation of the Modified Plan are pending, WMI has not yet reflected the Conditional Exchange and/or its attendant transactions on its financial statements, including any possible interests (direct or indirect, contingent or otherwise) in the Securities and the assets, as the case may be, of Washington Mutual Preferred Funding LLC. Assuming that the Conditional Exchange had been completed in accordance with the terms of the relevant documentation, on a pro forma basis, WMI’s financial statements would reflect (a) a credit to shareholders’ equity of approximately $3.9 billion upon issuance of the new classes of preferred stock; (b) an investment in subsidiary (i.e. WMB) of approximately $3.9 billion upon contribution of the Preferred Securities by WMI to WMB; and (c) an immediate and corresponding write-down of such investment in subsidiary. Pursuant to the terms of the Amended Settlement Agreement, upon consummation of the Modified Plan, WMI and relevant third parties will complete the ministerial actions attendant to the Conditional Exchange. Note 3:Restricted Cash and Cash Equivalents WMI’s restricted cash and cash equivalents of $86 million includes $31 million of accumulated dividends related to amounts held in escrow pertaining to that certain action styled as American Savings Bank, F.A et al. v United States, Case No 92-872C pending in the United States Court of Federal Claims, $53 million in a deposit account pledged as collateral to secure prepetition intercompany transactions between WMI and WMB and $2 million held as part of a Rabbi Trust. Pursuant to the terms of the Amended Settlement Agreement, upon consummation of the Modified Plan, WMI will take possession of the $53 million deposit account pledged as collateral for prepetition intercompany transactions with WMB, free and clear of any interest or liens asserted by JPMorgan. Note 4:Investment in Subsidiaries WMI’s investment in subsidiaries represents the book value of WMI’s subsidiaries, including WMI Investment.This balance does not represent the market value of these entities. WMI subsidiaries hold unsecured notes receivable from WMB or JPMorgan, as the case may be, totaling approximately $181 million. Pursuant to the terms of the Amended Settlement Agreement, upon consummation of the Modified Plan, JPMorgan will repay with interest the unsecured notes receivable to WMI subsidiaries. Note 5:Funded Pension The funded pension balance reflects the (1) the market value of assets as of December 2, 2008 less (2) the November 2008 actuarial estimated settlement value of September 25, 2008 liabilities.The value does not reflect any recent changes in market values, interest rate assumptions and the participants since November 2008 which could materially affect the results. Pursuant to the terms of the Amended Settlement Agreement, upon consummation of the Modified Plan, WMI will transfer sponsorship of the pension plan to JPMorgan, including certain related assets, and JPMorgan will assume the pension plan liabilities. Note 6:Taxes The tax asset and liability balances are recorded consistent with WMI’s historical accounting practices as of the Petition Date and adjusted for refunds collected.Generally, tax related claims and payables are recorded on WMI’s books and records on a consolidated basis with the other members of the consolidated tax group and have not been adjusted for any potential claims against these assets.The current recorded balances do not reflect all expected refunds or payments as these amounts are currently being reviewed.The current estimate for the total expected refunds, net of potential payments, is in the range of approximately $2.7 - $3.0 billion (including interest but excluding tax refunds attributable to the Act, as described below).Various parties claim ownership rights to these refunds and to tax refunds in the amount of $250 million received by WMI during the period from the Petition Date to May 21, 2010.As set forth in the Amended Settlement Agreement, upon consummation of the Modified Plan, WMI and JPMorgan will split the above-referenced net tax refunds 20%/80%, respectively (once received). On November 6, 2009, the Worker, Homeownership, and Business Assistance Act of 2009 (the “Act”) was enacted into law.The Act provides, in pertinent part, that corporate taxpayers, subject to certain limitations, may elect to extend the permitted Net Operating Loss (“NOL”) carryback period from two years to five years (with such taxpayers only receiving half this benefit in the fifth year).Pursuant thereto, WMI elected to carry back its 2008 NOL five years.WMI estimates the amount of the additional tax refunds received that were attributable to the Act to be approximately $2.8 billion, including interest, as to which there are competing claims of ownership.As set forth in the Amended Settlement Agreement, upon consummation of the Modified Plan, WMI and the FDIC will split the tax refunds attributable to the Act (and actually received) 69.643%/30.357%, respectively.Pursuant to the terms of the Modified Plan and the Amended Settlement Agreement, a certain portion of WMI’s share of such refunds will be distributed to certain holders of WMB Senior Notes in an amount equal to $335 million. As of July 31, 2011, refunds totaling approximately $5.3 billion of the estimated $5.5 - $5.8 billion in total refunds have been paid into a segregated escrow account that was established with Wells Fargo Bank, National Association, as escrow agent (the “Escrow Agent”).The refunds, together with any interest and income relating thereto, shall remain in the escrow account until (a)(i) the effective date of the Amended Settlement Agreement, and (ii) the receipt by the Escrow Agent of a joint written notice from an authorized officer of each of WMI, JPMorgan and the FDIC Receiver, (b) the mutual agreement of WMI, JPMorgan and the FDIC, which agreement is approved by an order of the Bankruptcy Court, or (c) entry of a final order by a court of competent jurisdiction that determines the ownership of the refunds between WMI, JPMorgan and the FDIC. No provision or benefit from income taxes has been recorded as the NOL carry-forward amounts from prior years are expected to be sufficient to offset income during the reported period.Income tax expense contains minimum taxes paid in certain states. Note 7:Liabilities Subject to Compromise (Pre-Petition) – Payroll and Benefit Accruals WMI’s pre-petition payroll and benefit accruals include balances reflecting WMI’s historic accounting policies related to pension accounting.Prior to the Petition Date, WMI recorded a $274 million liability in respect of such accruals and WMB recorded a $274 million asset, which amounts were netted out and eliminated on a consolidated basis.Neither balance was reported as an intercompany balance.WMI is analyzing these accounting entries and treatment within the context of its bankruptcy proceedings. As set forth in the Amended Settlement Agreement, upon consummation of the Modified Plan, any potential liability related to this pension accounting will be waived. Washington Mutual, Inc. / WMI Investment Corp. July 2011 Monthly Operating Report UNAUDITED MOR 4 Status of Postpetition Taxes Washington Mutual, Inc. WMI Investment Corp Beginning Tax Liability Amt approved for pmt Taxes collected Taxes remitted Closing Balance Post Petition Beginning Tax Liability Amt approved for pmt Taxes collected Taxes remitted Closing Balance Post Petition Federal NOTES Withholding - - FICA Employee - - FICA Employer - - Unemployment - Income * - Other - Total Federal - State and Local CA Withholding - CA Disability - CA Unemployment - CA Employment Training Tax - WA Withholding n/a - WA Disability WA Unemployment - - - Sales/Use ** - Real Property n/a - Personal Property n/a - Other - Total State and Local - Total Taxes - NOTES * WMI has booked no federal income tax on its post-petition income tax provision, nor has it made any federal payments. ** WMI does not have any Washington or City of Seattle sales/use tax liability for the month of July. I attest that all tax returns have been filed in accordance withfederal / state / county / city requirements for the above period. /s/ John Maciel John Maciel Chief Financial Officer Washington Mutual, Inc., et al Washington Mutual, Inc. and WMI Investment Corp. Tax Return Filings For the Period 7/1/2011 through 7/31/2011 Property Tax Filings: No property tax returns were filed during the period 7/1/2011 through 7/31/2011. Sales/Use Tax Filings: No sales/use tax returns were filed during the period 7/1/2011 through 7/31/2011. Payroll Tax Filings: Entity Jurisdiction Filing Description Due Date Date Filed WMI IRS (Federal) Withholding summary of deposits and filings (semi-monthly) 7/06/2011 7/06/2011 WMI IRS (Federal) Withholding summary of deposits and filings (semi-monthly) 7/20/2011 7/20/2011 WMI IRS (Federal) Employer's quarterly federal tax return (quarterly) 8/01/2011 7/25/2011 WMI Arizona Quarterly withholding return (quarterly) 8/01/2011 7/18/2011 WMI California Quarterly contribution return and report of wages (quarterly) 8/01/2011 7/18/2011 WMI California Quarterly contribution return and report of wages (continuation) (quarterly) 8/01/2011 7/18/2011 WMI Colorado Income withholding tax return (monthly) 7/15/2011 7/12/2011 WMI Connecticut Quarterly Reconciliation of Withholding (quarterly) 8/01/2011 7/18/2011 WMI Georgia Withholding Quarterly Return (quarterly) 8/01/2011 7/18/2011 WMI Idaho Withholding report (monthly) 7/20/2011 7/12/2011 WMI Illinois Quarterly withholding income tax return (quarterly) 8/01/2011 7/14/2011 WMI Missouri Employer's Return of Income Taxes Withheld (monthly) 8/01/2011 7/14/2011 WMI New Jersey Employer's quarterly report (quarterly) 8/01/2011 7/18/2011 WMI New York Quarterly combined withholding, wage reporting, and unemployment insurance return (quarterly) 8/01/2011 7/18/2011 WMI North Carolina Quarterly income tax withholding return (quarterly) 8/01/2011 7/25/2011 WMI North Carolina Withholding return (quarterly) 8/01/2011 7/25/2011 WMI Ohio Employer's EFT Quarterly Reconciliation of Income Tax Withheld (quarterly) 8/01/2011 7/14/2011 WMI Oregon Quarterly tax report (quarterly) 8/01/2011 7/18/2011 WMI Pennsylvania Employer Quarterly Return (quarterly) 8/01/2011 7/14/2011 WMI Washington Unemployment summary of deposits and filings (quarterly) 8/01/2011 7/21/2011 WMI Washington Labor and industries (quarterly) 8/01/2011 7/21/2011 Corporate Income Tax/Franchise Tax/Gross Receipts Tax Filings: Entity Jurisdiction Filing Description Due Date Date Filed WMI Washington Business and occupation tax return 7/25/2011 7/25/2011 WMI City of Seattle Business license tax return 8/01/2011 7/25/2011 Case No. 08-12229 (MFW) Washington Mutual, Inc., et al MOR-4: Post Petition Accounts Payable Aging by Vendor As ofJuly 31, 2011 Washington Mutual, Inc. Vendor Current * 31 - 60 61- 90 91 and Over Total Akin Gump Strauss Hauer & Feld LLP $ $
